Citation Nr: 1759405	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post ganglion cyst of the left wrist. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, agoraphobia, and anxiety.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In her June 2017 hearing, the Veteran testified that she received treatment for her status post ganglion cyst of the left wrist and for her bipolar and/or acquired psychiatric disorder with a private physician.  However, a complete copy of those records are not associated with the Veteran's file.  Thus, remand is necessary to obtain those private treatment records.

Additionally, in her June 2017 hearing, the Veteran testified that she has been receiving Supplemental Security Income (SSI) benefits since 1999 regarding her mental health status.  There are no records regarding these SSI benefits in the Veteran's claims file.  These records may provide evidence to substantiate the Veteran's service connection claim.  Therefore, on remand, the AOJ should request any available SSI records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, during the June 2017 Board hearing the Veteran indicated that her service connected status post ganglion cyst of the left wrist had increased in severity and that she had recently undergone surgery on her wrist.  Though the Veteran underwent a VA examination regarding the arthritis of her left hand in May 2017, she last underwent a VA examination for the purpose of evaluating her status post ganglion cyst of the left wrist in April 2012, over 5 years ago.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Also, the Veteran has not been afforded a VA examination to determine the etiology of her bipolar disorder, PTSD, or any other acquired psychiatric disorder from which she may be suffering.  The Board finds that there is evidence suggesting her acquired psychological disorder, to include her diagnosed bipolar disorder and PTSD, may be related to service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is needed to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions105601327:

1.  Associate with the claims file all pertinent VA treatment records dating from September 2015 to the present.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant mental health treatment or other private medical treatment records for her left wrist.  Specific requests should be made for any records from Dr. Cohen of the CUCS in Manhattan, New York, and Dr. C. Hayes of Ortho Carolina, in Monroe, North Carolina, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Contact the SSI and request a copy of the Veteran's complete SSI disability benefits file, including all medical records, and associate all records received with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected status post ganglion cyst of the left wrist.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should include a full description of the severity of symptoms related to the Veteran's disability, to include a full description of functional impairment and limitation of motion, if any.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the nature and etiology of any diagnosed acquired psychiatric disability, to include PTSD and bipolar disorder.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  
The examiner is requested to:

(a) Identify all diagnosed psychiatric disorders, to include those diagnosed during the appeal period. 

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service including the reported assault in service. The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate her account of the stressor incident.

(c) For psychiatric diagnoses other than PTSD, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including the reported assault in service.

The examiner must provide a complete rationale for the opinions stated.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

